 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    COMMUNITY ASSOCIATION FOR
      RESTORATION OF THE                           NO. 1:19-CV-3264-TOR
 8    ENVIRONMENT, a Washington
      non-profit corporation, and FRIENDS          CONSENT DECREE
 9    OF TOPPENISH CREEK, a
      Washington non-profit corporation,
10
                                Plaintiffs,
11
             v.
12
      SPRING CANYON RANCH, LLC, a
13    Washington limited liability
      company,
14
                                Defendant.
15

16         WHEREAS, Plaintiffs Community Association for Restoration of the

17   Environment and Friends of Toppenish Creek (collectively “Plaintiffs”) filed a

18   Complaint in this Court seeking civil penalties, as well as declaratory and

19   injunctive relief, against Defendant Spring Canyon Ranch, LLC on November 7,

20   2019, alleging violations of the Resource Conservation and Recovery Act, 42



        CONSENT DECREE ~ 1
 1   U.S.C. § 6901 et seq. (“RCRA”). Plaintiff’s Complaint for alleged RCRA

 2   violations was brought under the citizen suit provisions of Section 7002 of the Act,

 3   42 U.S.C. § 6972(a)(1)(A) and (B);

 4         WHEREAS, prior to filing their Complaint, Plaintiffs sent to Spring

 5   Canyon Ranch, LLC a Notice of Intent to Sue dated February 8, 2017 in which

 6   they stated their intent to assert claims that Spring Canyon Ranch, LLC has

 7   violated and continues to violate Section 7002(a) of RCRA by contributing to the

 8   past and present handling, storage, treatment, transportation, and/or disposal of

 9   solid and hazardous waste in such a manner that may present an imminent and

10   substantial endangerment to health and the environment. 42 U.S.C. § 6972(a);

11         WHEREAS, Plaintiffs further asserted that Spring Canyon Ranch, LLC

12   employs, and has employed, improper manure management practices that

13   constitute the “open dumping” of solid waste in violation of Section 4005(a) of

14   RCRA. 42 U.S.C. § 6945(a);

15         WHEREAS, on April 29, 2019, Plaintiffs sent to Spring Canyon Ranch,

16   LLC a Protective Supplemental Notice of Intent to Sue alleging the same alleged

17   violations as contained in the February 8, 2017 Notice of Intent to Sue;

18         WHEREAS, Spring Canyon Ranch, LLC is registered as a limited liability

19   company in the State of Washington, and owns and operates the dairy known as

20   Spring Canyon Ranch, which dairy is located at or near 165 Isaacs Road in




        CONSENT DECREE ~ 2
 1   Outlook, Washington (the “Dairy”). Spring Canyon Ranch is covered under the

 2   Washington State Concentrated Animal Feeding Operation National Pollutant

 3   Discharge Elimination System and State Waste Discharge General Permit No.

 4   WAG994346. Prior to the filing of the Complaint, Spring Canyon sold its dairy

 5   animals and is presently using its facility to raise beef cattle;

 6         WHEREAS, Spring Canyon Ranch, LLC expressly denies Plaintiffs’

 7   allegations in their entirety, and admits no liability by entering this Consent

 8   Decree;

 9         WHEREAS, the Parties recognize that this Consent Decree is a settlement

10   of a contested matter;

11         WHEREAS, the objective of the Parties in entering this Consent Decree is

12   to resolve the litigation; and

13         WHEREAS, the Parties acknowledge that this Consent Decree has been

14   negotiated by the Parties in good faith and will avoid further litigation, and the

15   Court, in entering this Consent Decree, finds that this Decree is fair, reasonable,

16   and in the public interest.

17         NOW, THEREFORE, without the admission of any issue of fact or law

18   except as provided in General Provisions, and with the consent of the Parties,

19         IT IS HEREBY ADJUDGED, ORDERED, AND DECREED as follows:

20




        CONSENT DECREE ~ 3
 1                                GENERAL PROVISIONS

 2   1.     Jurisdiction and Venue. For the purposes of this Consent Decree, this Court

 3   has jurisdiction over the subject matter of this action and the Parties pursuant to 28

 4   U.S.C. § 1331 and 42 U.S.C. § 6972(a). Venue is proper in this judicial district

 5   pursuant to 42 U.S.C. § 6972(a) and 28 U.S.C. § 1391(b) because the Complaint

 6   alleges that discharges in violation of the Act occurred in this judicial district.

 7   Spring Canyon Ranch, LLC does not challenge the terms of this Consent Decree or

 8   this Court’s jurisdiction to enter and enforce this Consent Decree.

 9   2.     Retention of Jurisdiction. This Court shall retain jurisdiction for the

10   purposes of resolving disputes regarding provisions of this Consent Decree,

11   consistent with paragraph 6 below.

12   3.     This Consent Decree is a full and complete settlement of the claims alleged

13   in the 90-day notices of intent to sue addressed to Defendant and John Bosma,

14   Jeffrey Bosma, and Brian Bosma, and alleged in the Complaint, and all other

15   claims known and unknown existing as of the date of entry of this Consent Decree

16   that could be asserted under Resource Conservation and Recovery Act (RCRA)

17   against Defendant and John Bosma, Jeffrey Bosma, and Brian Bosma. These

18   claims against Defendant, John Bosma, Jeffrey Bosma, and Brian Bosma are

19   released and dismissed with prejudice. Enforcement of this Consent Decree is the

20   Plaintiffs’ exclusive remedy for any violation of its terms.




          CONSENT DECREE ~ 4
 1   4.     This Consent Decree is a settlement of disputed facts and law. It is not an

 2   admission or adjudication regarding any allegations by Plaintiff in the 90-day

 3   notices of intent to sue or Complaint or of any fact or conclusions of law related to

 4   those allegations, nor evidence of any wrongdoing on the part of Spring Canyon

 5   Ranch, LLC.

 6   5.     A force majeure event is any event outside of the reasonable control of

 7   Spring Canyon Ranch, LLC that causes a delay in performing tasks required by

 8   this Consent Decree that cannot be cured by due diligence. Delay in performance

 9   of a task required by this Consent Decree caused by a force majeure event is not a

10   failure to comply with the terms of this Consent Decree, provided that Spring

11   Canyon Ranch, LLC notifies Plaintiffs of the event; the steps that Spring Canyon

12   Ranch, LLC will take to perform the task and the projected time that will be

13   needed to complete the task. Spring Canyon Ranch, LLC will notify Plaintiffs of

14   the occurrence of a force majeure event as soon as reasonably possible but, in any

15   case, no later than fifteen (15) business days after the occurrence of the event. In

16   such event, the time for performance of the task will be extended for a reasonable

17   period of time following the force majeure event. By way of example and not

18   limitation, force majeure events include:

19             a. Acts of God, war, insurrection, or civil disturbance;

20             b. Earthquakes, landslides, fire, floods;




          CONSENT DECREE ~ 5
 1             c. Actions or inactions of third parties over which defendant has no

 2                control;

 3             d. Restraint by court order or order of public authority;

 4             e. Unusually adverse weather conditions;

 5             f. Any permit or other approval sought by Spring Canyon Ranch, LLC

 6                from a government authority to implement any of the actions required

 7                by this Consent Decree where such approval is not granted or is

 8                delayed, and where Spring Canyon Ranch, LLC has timely and in

 9                good faith sought the permit or approval;

10             g. Strikes; and

11             h. Litigation, arbitration or mediation that causes delay.

12   6.     In the event of a dispute regarding implementation of, or compliance with,

13   this Consent Decree, the parties must first attempt to resolve the dispute by

14   meeting to discuss the dispute and any suggested measures for resolving the

15   dispute. Such a meeting should be held as soon as practical, but must be held

16   within thirty (30) days after notice of a request for such meeting to the other party

17   and its counsel of record. If no resolution is reached at that meeting or within

18   thirty (30) days of the notice, whichever occurs first, unless extended by mutual

19   written agreement of the parties, either party may file a motion with this court to

20   resolve the dispute.




          CONSENT DECREE ~ 6
 1   7.     Reservation of Rights. The Parties reserve the right to enforce the terms of

 2   this Consent Decree and take any action authorized by federal or state law not

 3   inconsistent with this Consent Decree.

 4   8.     Parties Bound. This Consent Decree shall be binding upon Plaintiffs, Spring

 5   Canyon Ranch, LLC and its respective officers, agents, servants, employees,

 6   successors, and assigns.

 7   9.     Counterparts. This Consent Decree may be signed in Counterparts, and such

 8   counterpart signature page shall be given full force and effect.

 9   10.    Authorization. The undersigned representatives for each Party certify and

10   affirmatively represent that he/she is fully authorized by the Party whom he/she

11   represents to enter into the terms and conditions of the Consent Decree.

12   11.    Notifications required by this Consent Decree must be in writing. A notice

13   or other communication regarding this Consent Decree will be effective when

14   received unless the notice or other communication is received after 5:00 p.m. on a

15   business day or a day that is not a business day, then the notice will be deemed

16   received at 9:00 a.m. on the next business day. The sending party may use the

17   following methods of delivery: (1) personal delivery; (2) registered or certified

18   mail, in each case return receipt requested and postage prepaid; (3) email; or (4) a

19   nationally recognized overnight courier, with all fees prepaid. For a notice or other

20   communication regarding this Consent Decree to be valid, it must be delivered to




          CONSENT DECREE ~ 7
 1   the receiving party at the addresses listed below or to any other address designated

 2   by the receiving party in a notice in accordance with this paragraph:

 3         If to Plaintiffs: Charlie Tebbutt, 941 Lawrence St., Eugene, OR 97401;

 4         charlie@tebbuttlaw.com

 5         If to Spring Canyon Ranch: Brian Bosma, 3620 Independence Road,

 6         Sunnyside, WA 98944; 1brianbosma@gmail.com

 7   12.   This Consent Decree may be modified only upon the approval of the Court.

 8   13.   If, for any reason, the Court should decline to approve this Consent Decree

 9   in the form presented, this Consent Decree is voidable at the discretion of either

10   party. The parties agree to continue negotiations in good faith in an attempt to cure

11   any objection raised by the Court to entry of this Consent Decree.

12   14.   Final Judgment. Upon approval and entry of this Consent Decree by the

13   Court, this Consent Decree shall constitute a final, non-appealable judgment of the

14   Court under Rules 54 and 58 of the Federal Rules of Civil Procedure.

15   15.   This Consent Decree takes effect upon entry by the Court.

16                                 DAIRY OPERATIONS

17   16.   Spring Canyon Ranch, LLC has ceased all dairy operations at the Dairy and

18   it agrees not to reinstate dairy operations for a period of three (3) years from the

19   date of entry of this Decree unless notifying Plaintiffs, in writing, ninety (90) days

20   prior to reinstating dairy operations, obtaining coverage under the CAFO General




        CONSENT DECREE ~ 8
 1   Permit. If Spring Canyon Ranch, LLC reinstates dairy operations at the Dairy,

 2   whether within the three years listed above or at any time subsequent thereto, then

 3   it agrees to synthetically line the Dairy’s lagoons prior to restarting dairy

 4   operations at the Dairy.

 5   17.   No later than December 31, 2020, Spring Canyon Ranch, LLC agrees to

 6   decommission one manure storage lagoon and to decommission the remaining

 7   storage lagoons by December 31, 2021, except for the one lagoon that was

 8   synthetically lined in 2018, pursuant to the following terms:

 9             a. Decommissioning of the manure storage lagoons referenced in this

10                paragraph 17 shall be conducted in accordance with Lagoon Closure –

11                Permanent Decommissioning requirements of Section S4.B.1.f of the

12                January 18, 2017 CAFO General Permit (combined) issued by the

13                Washington State Department of Ecology; and

14             b. Guidance provided by NRCS Conservation Practice Standard 360 –

15                Waste Facility Closure (NRCS, WA September 2018) shall be utilized

16                to accomplish the decommissioning;

17             c. Spring Canyon Ranch, LLC shall conduct topographic surveys

18                extending at a minimum 50 feet beyond the edge of each lagoon and

19                containing the location of existing utilities;

20




        CONSENT DECREE ~ 9
 1              d. Spring Canyon Ranch, LLC shall remove all liquids and organic

 2                 solids from the lagoons; and

 3              e. Following removal of manure liquids and solids from the lagoons, the

 4                 Dairy shall remove material from the sidewalls and floor of the lagoon

 5                 until undisturbed (“pre-construction”) soils are encountered. The

 6                 decommissioned lagoons will be re-graded consistent with adjacent

 7                 topography to provide farmable ground for the Dairy.

 8              f. All pipes to and from the lagoons shall be cut and capped in place if

 9                 removal is not practicable.

10              g. All such information collected and analyzed pursuant to this

11                 paragraph shall be provided to Plaintiffs within 30 days from

12                 completion.

13   18.   Spring Canyon Ranch, LLC agrees to clean, scrape, and remove all manure

14   from cow pens by June 30, 2020. Cow pens shall then be revegetated.

15   19.   Spring Canyon Ranch, LLC shall ensure that all compost is removed from

16   its property by June 31, 2020. After removal of all compost from the property,

17   Spring Canyon Ranch, LLC agrees to revegetate all areas previously containing

18   compost.

19   20.   For the term of this Decree, Spring Canyon Ranch, LLC agrees to prepare

20   and submit to Plaintiffs nutrient testing and a nutrient budget annually for each




        CONSENT DECREE ~ 10
 1   field on the Dairy’s property on which the Dairy’s manure, manure from any cattle

 2   confined in the Dairy’s pens that have not been revegetated, or the Dairy’s manure

 3   lagoon water is applied in any way. Soil samples for each field on the Dairy’s

 4   property which the Dairy’s manure or the Dairy’s manure lagoon water is applied

 5   will be collected and analyzed for depths of 0 to 12, 12 to 24, and 24 to 36 inches

 6   until all fields show nitrate levels less than 15 ppm (55 lb./acre) at any of the depth

 7   levels required for testing. If the fields referenced in this paragraph 20 show for

 8   two years that levels in each of the top two feet are below 15 ppm, then samples

 9   for the third foot level may be suspended.

10   21.     Spring Canyon Ranch, LLC shall maintain coverage under its National

11   Pollution Discharge Elimination System (“NPDES”) permit through March 2,

12   2022.

13                  SUPPLEMENTAL ENVIRONMENTAL PROJECT

14   22.     Within thirty (30) days of entry of this Consent Decree, Spring Canyon

15   Ranch, LLC shall pay $60,000 made payable to the “Clean Drinking Water

16   Project”, c/o Law Offices of Charles M. Tebbutt, P.C. The funds shall be used to

17   test residential wells and provide clean drinking water to individuals in the Lower

18   Yakima Valley in the State of Washington. Plaintiffs shall apply the funds as

19   follows:

20




        CONSENT DECREE ~ 11
 1       a. To provide funds for individuals whose residential well drinking

 2          water is near or exceeds 10 parts per million nitrate to apply for, on a

 3          first-come, first-served basis, assistance with alternative water sources

 4          through the Clean Drinking Water Project (the “Program”). The

 5          funds may be used to:

 6             i. Identify potentially eligible residences;

 7            ii. Notify and education potentially eligible individuals of the

 8                Program in English and Spanish;

 9            iii. Assist potentially eligible individuals to test their wells as part

10                of the Program;

11            iv. Identify alternative water sources for eligible individuals;

12             v. Provide financial assistance, to the extent available, to eligible

13                individuals from the funds allocated for the Program to

14                purchase and maintain alternative water sources.

15          It is understood that the funds may not be sufficient for all potentially

16          eligible individuals to have permanent alternative water sources.

17          Accordingly, the funds will be allocated as effectively as possible.

18          Plaintiffs shall sequester Program funds in a separate, interest-bearing

19          account held in trust for the project terms listed above and the Trustee

20          of the Program funds shall provide an annual accounting detailing the




     CONSENT DECREE ~ 12
 1                 use of the Program funds on an annual basis for the term of the

 2                 Decree.

 3                           ATTORNEYS’ FEES AND COSTS

 4   23.   Spring Canyon Ranch, LLC agrees to pay Plaintiffs’ reasonable and current

 5   attorney and expert fees and costs in the amount of $50,000. Payment shall be

 6   made in full to the Law Offices of Charles M. Tebbutt within 30 days of entry of

 7   the Consent Decree.

 8                                    TERMINATION

 9   24.   This Consent Decree shall terminate three (3) years from the date of entry of

10   the Decree.

11   WE HEREBY CONSENT to the Entry of this Consent Decree.

12   Community Association for Restoration of the Environment, Inc.

13   By:           Signature on file at ECF No. 3-1 at 11

14   Friends of Toppenish Creek

15   By:           Signature on file at ECF No. 3-1 at 12

16   Plaintiffs

17   Spring Canyon Ranch, LLC

18   By:           Signature on file at ECF No. 3-1 at 13

19   Defendant

20




        CONSENT DECREE ~ 13
 1   IT IS SO ORDERED THIS 9th DAY OF DECEMBER 2019. The District

 2   Court Executive is directed to enter Judgment accordingly, provide copies to the

 3   parties, and administratively close the file.

 4

 5

 6                                    THOMAS O. RICE
                               Chief United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20




        CONSENT DECREE ~ 14
